Title: To John Adams from William Ellery, 7 June 1790
From: Ellery, William
To: Adams, John



Dr. Sir,
Newport June 7th 1790

As I wrote to you so lately as by the last post I should not so soon address you again; but I find that our friend Henry Marchant Esqr. is proposed as a candidate for the office of district Judge of this State.—His qualifications are so well known to you that it is altogether unnecessary to recite them.—
I don’t know that he will have any competitor; but I am told that Dr. Bradford means to enter the list.—They are both good men; but in point of Law knowledge, in my opinion, Mr. Marchant is much superior to Mr. Bradford; and it would be pleasing to the Federalists in this town, and the Federalists in general that the former should be appointed to that office.—Your influence in his behalf will be gratefully accepted and acknowledged by him and by / Your most obedt servant

William Ellery